July 7, 1908. The opinion of the Court was delivered by
This is an appeal from an order of the Circuit Judge in mandamus proceedings, requiring the Comptroller-General to issue his warrant or warrants on the State Treasurer in favor of the petitioner for the amount therein mentioned, being in full of salary up to 1st May, 1908.
The facts are fully set out in said order, which is affirmed for the reasons therein stated.
MR. CHIEF JUSTICES POPE concurs.
MR. JUSTICE JONES. In this case the Circuit Court granted a mandamus to compel the Comptroller-General to issue his warrant to petitioner for $112.08, as balance of salary claimed to be due him from January 1, 1908, to May 1, 1908. The contention of petitioner is that he is entitled to a salary of $83.33 per month, or $1,000 per year, from January 1, 1908, whereas the contention of the Comptroller-General is that petitioner is entitled to a salary of $66.66 per month, or $800 per year, from January 1, 1908. It is admitted that the petitioner has received $66.66 for January, $71.25 for February, and $83.33 for March. He is claiming a balance of $16.67 for January, $12.08 for February, and $83.33 for April. On May 1, when he applied for warrant for $83.33 for April, the Comptroller-General declined to issue warrant except for such sum as would be due at the rate of $66.66 per month, after deducting the excess of that rate paid for February and March.
Section 2725 of Civil Code provides that salary of the clerk of the Supreme Court "shall be $800 per annum, to be paid out of the State Treasury on the warrant of the Comptroller-General." *Page 449 
This salary has been paid to petitioner under annual appropriations since his appointment to office, in December, 1894. The appropriation act, approved February 22, 1980, contained these provisions:
Section 2. "Judicial Department. — That the following sums, if so much be necessary, be, and the same are hereby, appropriated to meet the expenses of the Judicial Department: * * * for the pay of the clerk of the Supreme Court, $1,000; * * *"
Section 9. "That the amounts specified in the preceding sections of this act, for salaries and clerical services, shall be paid in monthly installments, unless otherwise provided for, and shall be paid upon warrants of the Comptroller-General, on the application of the various officers entitled to the same; * * *"
Section 13. "That this act shall take effect from and immediately after its approval."
Section 16. "That all acts and parts of acts inconsistent with the provisions of this act be, and the same are hereby, repealed."
After much doubt, I have reached the conclusion that sections 2 and 9, construed together, show an intention to pay the amount specified, $1,000, in monthly installments of $83.33 as salary of the clerk of the Supreme Court.
It is competent for the Legislature, by means of an appropriation act, to increase or lessen the salary of an officer (where there is no constitutional inhibition), provided the intent to do so may be fairly inferred from the language of the statute. Belknap v. U.S., 150 U.S. 588, citing cases including U.S. v. Langston, 118 U.S. 389; Buchanan v.Treasurer, 68 S.C. 415, 47 S.E., 978. When such intention is clearly manifest, the appropriation statute is considered to be in conflict with a previous statute fixing such salary and to operate so as to suspend the previous general statute during the currency of the appropriation statute.
But the appropriation act in this case could not operate to suspend or repeal section 2725, providing a salary of $800 *Page 450 
for the clerk of the Supreme Court, until February 22, 1908. Hence, the salary due by law to said clerk from January 1, 1908, to February 22, 1908, was at the rate of $66.66 per month. If the appropriation act of February 22, 1908, should be construed as increasing the clerk's salary retroactively and after services rendered, it would be in violation of Article III, section 30, of the Constitution, which declares: "The General Assembly shall never grant extra compensation, fee or allowance to any public officer, agent, servant or contractor after services rendered or contract made," etc.
In view of the constitutional limitation, the proper construction of the appropriation act is to increase the salary of the clerk of the Supreme Court to $83.33 per month during the year 1908 from February 22, 1908. The petitioner having received all the compensation he was entitled to by law up to April 1st, he was entitled to mandamus only to the extent of compelling the Comptroller-General to issue warrant for $83.33 for the month of April.
To this extent the judgment of the Circuit Court should be modified.
MR. JUSTICE WOODS concurs in this opinion.